                                            Case 5:17-cv-00072-BLF Document 668
                                                                            662 Filed 06/17/20
                                                                                      06/11/20 Page 1 of 16
                                                                                                                  Jun 11 2020




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        FINJAN, INC.,                                   Case No. 17-cv-00072-BLF (SVK)
                                   7                     Plaintiff,                         ORDER DENYING FINJAN, INC.'S
                                                                                            MOTION FOR RECONSIDERATION
                                   8              v.                                        OF THE COURT'S APRIL 28, 2020
                                                                                            ORDER ON CISCO'S MOTION TO
                                   9        CISCO SYSTEMS INC.,                             STRIKE
                                  10                     Defendant.                         Re: Dkt. No. 623

                                  11            On April 28, 2020, this Court issued an order granting Defendant Cisco Systems Inc.’s
                                  12   motion to strike portions of Plaintiff Finjan, Inc.’s amended expert reports on infringement of
Northern District of California
 United States District Court




                                  13   U.S. Patent No. 7,647,633. Dkt. 582 (the “April 28 Order”). The Court subsequently granted
                                  14   Finjan’s motion for leave to file a motion for reconsideration of the April 28 Order. Dkt. 620.
                                  15   Now before the Court is Finjan’s motion for reconsideration. Dkt. 623 (redacted version); Dkt.
                                  16   626-4 (unredacted version). Cisco opposes. Dkt. 638 (redacted version); Dkt. 637-3 (unredacted
                                  17   version). The Court deems this matter suitable for determination without a hearing. Civil L.R.
                                  18   7-1(b). For the reasons that follow, Finjan’s motion for reconsideration is DENIED.
                                  19   I.       BACKGROUND
                                  20            The April 28 Order discusses the relevant factual and procedural background. Following
                                  21   issuance of the April 28 Order, Judge Freeman held a pretrial conference on April 30. At the
                                  22   pretrial conference, Finjan informed Judge Freeman that it would seek reconsideration of the April
                                  23   28 Order on both procedural and substantive grounds. Dkt. 613 at 101:22-102:1. Judge Freeman
                                  24   referred the procedural issue—i.e., Finjan’s argument that it “did not have an opportunity to
                                  25   oppose Cisco’s post-hearing submission at ECF 558”—to the undersigned. Dkt. 609.
                                  26   II.      LEGAL STANDARD
                                  27            Any order that adjudicates fewer than all claims may be revised at any time before the
                                  28   entry of a final judgment. Fed. R. Civ. Proc. 54(b). Motions for reconsideration are disfavored
                                         Case 5:17-cv-00072-BLF Document 668
                                                                         662 Filed 06/17/20
                                                                                   06/11/20 Page 2 of 16




                                   1   and “should not be granted, absent highly unusual circumstances, unless the district court is

                                   2   presented with newly discovered evidence, committed clear error, or if there is an intervening

                                   3   change in the controlling law.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

                                   4   F.3d 873, 880 (9th Cir. 2009) (internal citation and quotation marks omitted). In addition, “[a]

                                   5   motion for reconsideration may not be used to raise arguments or present evidence for the first

                                   6   time when they could reasonably have been raised earlier in the litigation.” Id. (internal citation

                                   7   and quotation marks omitted).

                                   8          Under this District’s local rules, a party may not bring a motion for reconsideration without

                                   9   first obtaining leave of Court. Civ. L.R. 7-9(a). A motion for reconsideration of an interlocutory

                                  10   order may be made on three grounds: (1) a material difference in fact or law exists from that

                                  11   which was presented to the Court, which, in the exercise of reasonable diligence, the moving party

                                  12   did not know at the time of the order; (2) the emergence of new material facts or a change of law
Northern District of California
 United States District Court




                                  13   after issuance of the order; or (3) a manifest failure by the Court to consider material facts or

                                  14   dispositive legal arguments that were presented to the Court before it issued the order. Civ. L.R.

                                  15   7-9(b). The moving party may not repeat any written or oral argument previously asserted to the

                                  16   Court. Civ. L.R. 7-9(c).

                                  17   III.   DISCUSSION
                                  18          Finjan moves for reconsideration of the April 28 Order on the grounds of manifest failure

                                  19   of the Court to consider material facts or dispositive legal arguments. See Dkt. 626-4 at 1. Finjan

                                  20   first argues that the Court should reconsider the April 28 Order because Finjan did not have an

                                  21   opportunity to oppose Cisco’s post-hearing submission identifying the paragraphs it wanted struck

                                  22   from Dr. Medvidovic’s amended reports. Id. at 3-6. Finjan’s second argument is that the Court

                                  23   did not consider Finjan’s facts and arguments relating to the replacement language (i.e., “virtual

                                  24   environment agent” and “parameters to run the sample file or URL”) for the terms

                                  25                              and              used in Dr. Medvidovic’s amended reports. Id. at 6-12.

                                  26          Before the Court discusses Finjan’s specific arguments, it must address a recurring theme

                                  27   in the motion for reconsideration. Woven throughout Finjan’s motion are suggestions that it did

                                  28   not realize until Cisco filed its reply brief on the motion to strike, or even later, that Cisco was
                                                                                          2
                                         Case 5:17-cv-00072-BLF Document 668
                                                                         662 Filed 06/17/20
                                                                                   06/11/20 Page 3 of 16




                                   1   seeking to strike replacement language for the terms                                    and

                                   2                  in Dr. Medvidovic’s amended reports. Examples of Finjan’s statements of professed

                                   3   surprise include the following:

                                   4              •    “This motion is necessary because of Cisco’s shifting complaints regarding

                                   5                   Finjan’s infringement contentions for the ‘mobile protection code’ limitation

                                   6                   (‘MPC’)” of the ’633 Patent. Id. at 2.

                                   7              •    “[A]t every turn, Cisco has changed its tune as to what is supposedly missing from

                                   8                   Finjan’s contentions.” Id.

                                   9              •    “In its reply and at the hearing, Cisco crystallized a completely new argument that

                                  10                   focused on the second issue. Instead of a lack of notice of the codenames

                                  11                   themselves                               and            ) as it had done in its

                                  12                   Opening Brief, Cisco focused on lack of notice of the replacement language
Northern District of California
 United States District Court




                                  13                   (‘virtual employment agent’ and ‘parameters to run the sample file or URL’) in

                                  14                   Dr. Medvidovic’s expert report, arguing for the first time that this replacement

                                  15                   language failed to provide notice of the functionality corresponding to the

                                  16                   codenames.” Id. at 3 (emphasis in original; citations omitted).

                                  17              •    “[F]or the first time during rebuttal argument, Cisco identified some paragraphs in

                                  18                   Finjan’s expert reports that Cisco believed exceeded the scope of Finjan’s

                                  19                   infringement contentions. Cisco added more than a hundred paragraphs to that

                                  20                   identification in a post-hearing submission.” Id. (emphasis in original; citation

                                  21                   omitted).

                                  22              •    “Cisco shifted focus in its reply from arguing that Finjan failed to disclose any

                                  23                   sandbox-only theories to arguing that Finjan never mapped a virtual environment

                                  24                   agent to the functionality corresponding to                        Id. at 7.

                                  25              •    “Finjan understands the issue to now be whether the replacement language from

                                  26                   Finjan’s infringement contentions (in this case, ‘parameters to run the sample file

                                  27                   or URL’) provides sufficient notice of the             and

                                  28                   functionalities.” Id. at 11.
                                                                                         3
                                           Case 5:17-cv-00072-BLF Document 668
                                                                           662 Filed 06/17/20
                                                                                     06/11/20 Page 4 of 16




                                   1          Finjan’s efforts to depict the object of Cisco’s motion to strike as unclear ring hollow.

                                   2   Finjan is well-aware of the procedural and substantive events that led up to Cisco’s motion. As

                                   3   discussed in the April 28 Order, a series of disputes spanning multiple years over Finjan’s

                                   4   infringement contentions and expert reports culminated in an explanation by Judge Freeman

                                   5   during the summary judgment hearing that she had “allowed the reports to be modified to replace

                                   6   [code names] with the terminology used in the infringement contentions” and that Finjan would

                                   7   “have to ask Judge van Keulen to allow a substitution from something from the contentions to go

                                   8   to the jury in place of all the arguments about                      Dkt. 582 at 4-5 (citing Dkt. 419

                                   9   (transcript of summary judgment hearing) at 47:12-15, 120:6-11)). Cisco’s motion to strike

                                  10   prominently identified one of the issues to be decided as “[w]hether assertions in ‘Amended

                                  11   Expert Report of Nenad Medvidovic, Ph. D Regarding Infringement … of Patent No. 7,647,633’

                                  12   asserting                             and                  as ‘Mobile Protection Code’ exceed the
Northern District of California
 United States District Court




                                  13   scope of the Operative Contentions.” 1 Dkt. 491-3 at i; see also id. at 1 (“The issue before this

                                  14   Court relates to the 3 remaining components that Finjan accuses as MPC, and whether Finjan

                                  15   made such allegations in the Operative Contentions.”); id. at 10 (“Even if Finjan could show its

                                  16   Operative Contentions accused something already present in the sandbox, it did not accuse (using

                                  17   this or any other terminology) any of the following: (i)             (ii)            or (iii)

                                  18               ). Finjan acknowledged and addressed this argument in its opposition to the motion to

                                  19   strike, albeit in a cursory fashion, asserting that “Cisco arguments regarding the phrases

                                  20                               and                   are moot issues because Finjan has served

                                  21   amended expert reports that use language that track the operative infringement contentions,”

                                  22   namely “parameters to run the sample file or URL” as a substitute for               and

                                  23   and “virtual environment agent” as a substitute for the term                     Dkt. 507-4 at 10.

                                  24          Against the backdrop of this procedural history, Finjan cannot credibly argue that it was

                                  25   surprised that it was required in response to Cisco’s motion to strike to show support in the

                                  26   Operative Contentions for the substitute language for                                  and

                                  27

                                  28
                                       1
                                         As used in the April 28 Order and this order, “Operative Contentions” refers to Finjan’s
                                       infringement contentions dated November 30, 2017. See Dkt. 582 at 1.
                                                                                         4
                                         Case 5:17-cv-00072-BLF Document 668
                                                                         662 Filed 06/17/20
                                                                                   06/11/20 Page 5 of 16




                                   1

                                   2          The Court will next consider each of Finjan’s arguments for reconsideration of the April

                                   3   28 Order.

                                   4          A.      Cisco’s post-hearing submission
                                   5          As explained more fully in the April 28 Order, at the April 21, 2020 hearing on Cisco’s

                                   6   motion to strike, the Court requested that following the hearing, Cisco submit a document

                                   7   “identify[ing] by paragraph number, which paragraph you view the substitutions are problematic.”

                                   8   Dkt. 560 (April 21 hearing transcript) at 66:1-6; Dkt. 582 at 5. Cisco filed the requested document

                                   9   on April 22, 2020. Dkt. 558. The Court issued the April 28 Order six days later.

                                  10                  1.     Finjan’s lack of opportunity to respond to Cisco’s post-hearing
                                                             submission
                                  11

                                  12          Finjan now argues that it “was never invited to submit a response” to Cisco’s post-hearing
Northern District of California
 United States District Court




                                  13   submission and that, as a result, the Court did not consider facts and arguments showing that the

                                  14   struck language had support in Finjan’s infringement contentions. Dkt. 626-4 at 4; see also id. at

                                  15   1, 3-6. Finjan is correct in that it was not invited to respond to Cisco’s submission. Because the

                                  16   Court requested that Cisco submit a list of paragraph numbers containing substitutions for the

                                  17   disputed terms and that list was to come from Finjan’s own red-lined reports of Finjan’s own

                                  18   expert, Dr. Medvidovic, there was no need for a responsive submission from Finjan.

                                  19          Finjan’s procedural complaints about Cisco’s post-hearing submission are also without

                                  20   merit. As Cisco points out, although the submission lists more than 100 paragraphs, it was the

                                  21   culmination of an extensive history, in which Finjan participated, and which tracks through the

                                  22   “thousands of pages of Finjan’s two amended reports and focuses the Court on the amendments to

                                  23   paragraphs that originally contained the 3 components” still at issue. Dkt. 637-3 at 6. The number

                                  24   of paragraphs on Cisco’s list simply reflected Finjan’s substitution of terms throughout the

                                  25   supplemental expert reports.

                                  26          Of course, if Cisco had misrepresented the paragraphs containing the replacement language

                                  27   to be stricken, Finjan could have asked the Court for an opportunity to correct the list submitted by

                                  28
                                                                                        5
                                           Case 5:17-cv-00072-BLF Document 668
                                                                           662 Filed 06/17/20
                                                                                     06/11/20 Page 6 of 16




                                   1   Cisco.2 But that is clearly not Finjan’s complaint. Even at this late date, Finjan has not identified

                                   2   any substantive arguments it could have made in response to Cisco’s post-hearing submission that

                                   3   would have been pertinent to the questions being considered by the Court. The post-hearing

                                   4   submission simply identifies, without argument, paragraphs in Dr. Medvidovic’s amended reports

                                   5   where Finjan substituted new language for the terms                                   and

                                   6                 Finjan has not demonstrated that the list provided by Cisco was inaccurate or

                                   7   otherwise objectionable.

                                   8                  2.      Finjan’s complaints as to the paragraphs identified in Cisco’s post-
                                                              hearing submission
                                   9
                                                              a.      Paragraphs identified in Cisco’s submission that reflect
                                  10                                  replacement of                    with “virtual environment
                                                                      agent”
                                  11

                                  12          Finjan argues that “Cisco’s complaints do not stand up substantively” because the
Northern District of California
 United States District Court




                                  13   paragraphs identified by Cisco in connection with replacement language for                      —

                                  14   i.e., paragraphs 632, 656, 657, and 690 of Dr. Medvidovic’s March 2020 supplemental report,

                                  15   which the Court referred to in the April 28 Order as the “600-series paragraphs” (see Dkt. 582 at

                                  16   10)—have support in the deposition of Cisco engineer Dean De Beer. Dkt. 626-4 at 4-5. Finjan

                                  17   argues that it could not have included this testimony in its infringement contentions, which were

                                  18   served before Mr. De Beer was deposed, but that it “did disclose the underlying theory as best it

                                  19   could without discovery.” Id. at 4. Cisco responds that these arguments are a “subterfuge” to

                                  20   reargue the motion to strike and to introduce new evidence Finjan could have presented earlier.

                                  21   Dkt. 637-3 at 6.

                                  22          Cisco pointed specifically to paragraph 632 at the hearing on Cisco’s motion to strike, and

                                  23   the Court addressed the 600-series paragraphs in its April 28 Order. See, e.g., Dkt. 560 at 53-55;

                                  24

                                  25   2
                                         The Court does not agree with Cisco that at the April 21 hearing Finjan’s attorney expressly
                                  26   waived an opportunity for Finjan to respond to Cisco’s post-hearing submission. See Dkt. 637-3
                                       at 5. However, Cisco filed its post-hearing submission on April 22, and Finjan had reviewed the
                                  27   submission no later than the following day, when it filed an opposition to Cisco’s motion in limine
                                       number 4 that discussed the substance of the post-hearing submission. Dkt. 576-8 at 3 (citing Dkt.
                                  28   558-1). The Court issued its order on April 28, thus leaving Finjan ample time to have requested
                                       an opportunity to respond.
                                                                                        6
                                         Case 5:17-cv-00072-BLF Document 668
                                                                         662 Filed 06/17/20
                                                                                   06/11/20 Page 7 of 16




                                   1   Dkt. 582 at 10-11. Finjan has not shown that its present argument concerning these paragraphs

                                   2   could not have been made earlier, or that the Court failed to consider the facts and arguments

                                   3   concerning these paragraphs. In any event, Finjan’s current argument regarding paragraph 656,

                                   4   which Cisco’s post-hearing submission identified as a “representative” example of the

                                   5            substitution, exposes the circular flaw in Finjan’s position. Dr. Medvidovic’s March

                                   6   2020 report, as red-lined by Finjan and set forth below, purports to reference Mr. De Beer’s

                                   7   deposition testimony concerning a “virtual environment agent” that, for example “is attached to

                                   8   every running virtual machine at that point in time” and “allows us to monitor interactions with

                                   9   the       ”:

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                       Dkt. 507-10 at ¶ 656.
                                  18
                                              However, Mr. De Beer’s cited deposition testimony on this point refers to a
                                  19
                                                 not a “virtual environment agent”:
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
                                           Case 5:17-cv-00072-BLF Document 668
                                                                           662 Filed 06/17/20
                                                                                     06/11/20 Page 8 of 16




                                   1   Dkt. 400-18 at 72:10-23 (excerpts of deposition testimony of Dean De Beer) (emphasis added).3

                                   2          Finjan injecting the term “virtual environment agent” into Mr. De Beer’s testimony

                                   3   concerning a                   does not address the issue in Cisco’s motion to strike, which was

                                   4   whether Finjan’s infringement contentions disclose the functionality Finjan now seeks to associate

                                   5   with the “virtual environment agent.” Even setting aside the issue of whether Finjan can properly

                                   6   use Mr. De Beer’s deposition testimony to bolster the Operative Contentions, Mr. De Beer’s

                                   7   testimony regarding the function of the                 does not establish that Finjan disclosed in

                                   8   its contentions that the virtual environment agent had the same functionality. Put another way,

                                   9   Finjan’s red-lining the Medvidovic report to replace Mr. De Beer’s                     with the

                                  10   words “virtual environment agent” does not enhance the disclosures in the Operative Contentions.

                                  11                          b.     Paragraphs identified in Cisco’s submission that support other
                                                                     infringement theories
                                  12
Northern District of California
 United States District Court




                                  13          Finjan also argues that many of the paragraphs identified in Cisco’s post-hearing

                                  14   submission are supported in the Operative Contentions for reasons other than supporting Finjan’s

                                  15   sandbox-only theory, such as various “transmission-based theories.” Dkt. 626-4 at 5. Cisco

                                  16   responds that “no such ‘transmission-based theories’ survived summary judgment.” Dkt. 637-3 at

                                  17   7. Finjan asserts that it “believes that if the Court had considered the argument, it would not have

                                  18   struck the language” but rather “would have determined that the proper remedy, if any … would

                                  19   be a limiting instruction at trial.” Dkt. 626-4 at 5. Of course, Finjan could have made this

                                  20   argument in opposition to Cisco’s motion to strike but failed to do so. In any event, in the April

                                  21   28 Order, the Court did not decide the status of Finjan’s “sandbox-only” or “transmission-based”

                                  22   theories. The narrow issue decided was whether the functionality associated with Finjan’s

                                  23   replacement language for                                  and              was disclosed in

                                  24   Finjan’s Operative Contentions. Finjan has not demonstrated that the Court should reconsider its

                                  25   conclusion that this functionality was not disclosed.

                                  26

                                  27   3
                                         All four paragraphs from which the Court struck replacement language for
                                  28   similarly replace                 with “virtual environment agent” in passages from Mr. De
                                       Beer’s deposition testimony. See Dkt. 507-10 at ¶¶ 632, 656, 657, 690.
                                                                                        8
                                         Case 5:17-cv-00072-BLF Document 668
                                                                         662 Filed 06/17/20
                                                                                   06/11/20 Page 9 of 16



                                                      3.       Finjan’s request for clarification of the April 28 Order
                                   1

                                   2          Finjan argues that if the Court decides to maintain its ruling, it should clarify whether it has

                                   3   struck only the replacement language for                                    and                 struck

                                   4   sentences containing the replacement language; or struck the entire paragraphs containing the

                                   5   replacement language. Id. at 5-6. Cisco argues that the Court need not clarify its April 28 Order

                                   6   because the order is clear that what was struck is the replacement language for

                                   7                and               in the enumerated paragraphs. Dkt. 637-3 at 8.

                                   8          The April 28 Order clearly states that the Court “STRIKES the replacement language” for

                                   9   the terms                                  and              in the enumerated paragraphs. Dkt. 582

                                  10   at 12, 13-16 (emphasis in original). What effect the striking of the replacement language from

                                  11   these paragraphs has on Finjan’s infringement theories is an issue for Judge Freeman to decide.

                                  12          B.      Fact and arguments relating to replacement language
Northern District of California
 United States District Court




                                  13                  1.       “Virtual environment agent”
                                  14          Finjan argues that the Court failed to consider facts and arguments concerning “virtual

                                  15   environment agent,” which is Finjan’s replacement language for                         Dkt. 626-4 at

                                  16   6-9. In support of this argument, Finjan cites (1) evidence and arguments that Finjan cited in its

                                  17   opposition to Cisco’s motion to strike, (2) evidence and arguments that Finjan discussed at the

                                  18   hearing on the motion to strike, and (3) new evidence and arguments submitted with Finjan’s

                                  19   motion to reconsider. Id. The Court now addresses each category of evidence and arguments

                                  20   identified by Finjan.

                                  21                           a.     Evidence and arguments in Finjan’s opposition to motion to
                                                                      strike
                                  22
                                              Finjan argues that “it presented evidence that its contentions identified virtual employment
                                  23
                                       agent functionality residing at the sandbox.” Id. at 6. Finjan asserts that its opposition to the
                                  24
                                       motion to strike “shows that the very second sentence in Finjan’s infringement contentions for the
                                  25
                                       MPC limitation discloses that the virtual environment agent executes at the sandbox (i.e., the
                                  26
                                       virtual environment)” which “should have given Cisco notice that the virtual environment agent
                                  27
                                       could reside in the sandbox.” Id. at 6 (citing Dkt. 507-4 at 2; Dkt. 491-5 (Operative Contentions)
                                  28
                                                                                          9
                                        Case 5:17-cv-00072-BLF Document 668
                                                                        662 Filed 06/17/20
                                                                                  06/11/20 Page 10 of 16




                                   1   at 35). This argument misses the point. In its April 28 Order, the Court explained that “Finjan has

                                   2   presented no evidence that the ‘virtual environment agent’ described in the Operative Contentions

                                   3   is in any way related to the functionality now described as a ‘virtual environment agent’ in the

                                   4   March 2020 Report and previously described as a                       in the July 2-19 and December

                                   5   2019 Reports.” Dkt. 582 at 11-12 (emphasis added). The Court further explained that Finjan has

                                   6   “fatally cited no evidence in the Operative Contentions or elsewhere in support of” the assertion

                                   7   that this functionality “clearly map[s] to a virtual environment agent residing in a sandbox.” Id.

                                   8   (citations omitted) (emphasis added). The Court concluded that “Finjan has failed to identify any

                                   9   language in the Operative Contentions that links the functionality associated with the term

                                  10            in the earlier reports of Dr. Medvidovic with the now-substituted term ‘virtual

                                  11   environment agent.’” Id. at 15 (emphasis added). In seeking reconsideration, Finjan has not

                                  12   shown that the Court failed to consider the facts and evidence presented by Finjan on this point.
Northern District of California
 United States District Court




                                  13                          b.      Evidence and arguments presented by Finjan at hearing on
                                                                      motion to strike
                                  14

                                  15          In its motion for reconsideration, Finjan cites evidence it referred to for the first time at the

                                  16   hearing on the motion to strike that allegedly shows “that Cisco’s own engineers understood a

                                  17   virtual environment agent to be equivalent in functionality to the                   residing at the

                                  18   sandbox”:

                                  19
                                                   Declaration of Watchinski                            Declaration of Brozefsky
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Dkt. 626-4 at 8 (citing 377-23 (Declaration of Watchinski), 377-9 (Declaration of Brozefsky)); see

                                                                                         10
                                         Case 5:17-cv-00072-BLF Document 668
                                                                         662 Filed 06/17/20
                                                                                   06/11/20 Page 11 of 16




                                   1   also Dkt. 560 at 41-43.

                                   2          Finjan suggests that this evidence was not in its opposition to the motion to strike because

                                   3   “Cisco shifted focus in its reply from arguing that Finjan failed to disclose any sandbox-only

                                   4   theories to arguing that Finjan never mapped a virtual environment agent to the functionality

                                   5   corresponding to                         Dkt. 626-4 at 7. As discussed above, however, Finjan’s

                                   6   argument that Cisco “shifted focus” in its reply brief is baseless. Accordingly, Finjan has not

                                   7   shown why it could not have presented this evidence in its opposition to Cisco’s motion to strike

                                   8   such that it could have been fully briefed by both parties for the Court.

                                   9          Even assuming Finjan’s presentation of this evidence at the hearing was timely, the issue

                                  10   before the Court on the motion to strike was whether the Operative Contentions disclosed that a

                                  11   “virtual environment agent” had the functionality attributed to that term in the amended

                                  12   Medvidovic reports. Finjan argues that the Cisco engineers have used the terms
Northern District of California
 United States District Court




                                  13   and “virtual environment agent” interchangeably and that therefore Finjan’s disclosure of “virtual

                                  14   environment agent” must have put “Cisco on notice of the functionality associated with

                                  15           . . . .” Id. at 8-9. However, putting evidence before the Court regarding the alleged

                                  16   understanding of Cisco’s engineers, without reference to where the Operative Contentions

                                  17   described a “virtual environment agent” as having the same functionality as what Finjan formerly

                                  18   described as a                    does not establish that Finjan had disclosed the relevant

                                  19   functionality in its Operative Contentions. See Dkt. 582 at 10-12.

                                  20          Finally, Finjan speculates that “[o]ne reason that the Court may have concluded that Finjan

                                  21   failed to present evidence on [the propriety of substituting “virtual environment agent” for

                                  22             is because some of the aforementioned evidence was raised for the first time at the April

                                  23   21, 2020 hearing.” Dkt. 626-4 at 9. Not so. The Court’s determination that Finjan had failed to

                                  24   show that the Operative Contentions disclosed that a “virtual environment agent” had the

                                  25   functionality formerly associated with the term                    in Dr. Medvidovic’s report was

                                  26   based on consideration of all evidence and arguments presented by the parties in the briefing and

                                  27   hearing on Cisco’s motion to strike.

                                  28   ////
                                                                                         11
                                        Case 5:17-cv-00072-BLF Document 668
                                                                        662 Filed 06/17/20
                                                                                  06/11/20 Page 12 of 16



                                                              c.      New evidence and arguments presented in Finjan’s motion for
                                   1                                  reconsideration
                                   2
                                              In support of its motion for reconsideration, Finjan for the first time submits the report of
                                   3
                                       Cisco expert Dr. Atul Prakash and argues that Dr. Prakash refers to a                     as
                                   4

                                   5
                                                   Id. at 7 (citing Expert Report of Dr. Atul Prakash ¶ 352). The cited paragraph in Dr.
                                   6
                                       Prakash’s report includes a statement that
                                   7

                                   8
                                                                                                                    Dkt. 626-6 at ¶ 352.
                                   9
                                       Finjan also cites paragraph 528 of Dr. Prakash’s report as
                                  10
                                                                                                                   Dkt. 626-4 at 7. The cited
                                  11
                                       paragraph in Dr. Prakash’s report states that
                                  12
Northern District of California




                                                                    Dkt. 626-6 at ¶ 528. Finjan argues that statements on page 5 of the
 United States District Court




                                  13
                                       Operative Contentions “ascribe the very same functionality” to the “virtual environment agent.”
                                  14
                                       Dkt. 626-4 at 7 (citing Dkt. 491-5 at 5). That portion of the Operative Contentions states that
                                  15
                                       “Cisco AMP for Networks configure a virtual environment agent (e.g., sandboxing) for
                                  16
                                       intercepting and monitoring [] suspicious traffic ...” Dkt. 491-5 at 5. Finjan also points to
                                  17
                                       statements on Cisco’s website and blog explaining that “sandboxing” relates to analysis of
                                  18
                                       malware in a local virtual machine. Dkt. 626-4 at 7-8. Finjan argues that “[t]hus, [it] argued at the
                                  19
                                       hearing that the forementioned statements in Finjan’s infringement contentions expressly linking
                                  20
                                       ‘sandboxing’ functions to a virtual environment agent involved in ‘monitoring’ provided Cisco
                                  21
                                       sufficient notice that the component responsible for those functions (the                   was at
                                  22
                                       issue.” Id. at 8 (citing Dkt. 560 at 40:2-18).
                                  23
                                              The only piece of this argument that Finjan presented in connection with Cisco’s motion to
                                  24
                                       strike was the language on page 5 of the Operative Contentions, which Finjan referred to at the
                                  25
                                       hearing on the motion to strike. Dkt. 560 at 40:10-20. That portion of the Operative Contentions
                                  26
                                       states that Cisco AMP for Networks meets the recited MPC claim language in Claim 1d of the
                                  27
                                       ’633 Patent “because Cisco AMP for Networks configure a virtual environment agent (e.g.,
                                  28
                                                                                        12
                                        Case 5:17-cv-00072-BLF Document 668
                                                                        662 Filed 06/17/20
                                                                                  06/11/20 Page 13 of 16




                                   1   sandboxing) for intercepting and monitoring the suspicious traffic received.” Dkt. 491-5 at 5. But

                                   2   that statement in the Operative Contentions by itself cannot carry the weight Finjan places on it

                                   3   because it does not establish that a “virtual environment agent” performs all the same functions as

                                   4   the                   originally identified in the struck 600-series paragraphs in the Medvidovic

                                   5   report. Moreover, all the evidence Finjan now asks the Court to stitch together in an attempt to

                                   6   connect the Medvidovic reports to the Operative Contentions by way of language used by Cisco

                                   7   and its engineers and expert should have been presented in opposition to Cisco’s motion to strike.

                                   8   Even if the evidence had been timely presented to the Court, Finjan has not explained why the

                                   9   differences between the language used in its cited materials and the language struck by the Court

                                  10   are not significant. Finjan has therefore failed once again to demonstrate how the Operative

                                  11   Contentions disclosed the functionality attributed to the “virtual environment agent” in the

                                  12   amended Medvidovic reports.
Northern District of California
 United States District Court




                                  13          As a result Finjan has not demonstrated a manifest failure by the Court to consider material

                                  14   facts or dispositive legal arguments concerning the replacement language for

                                  15   nor has Finjan established any other grounds for reconsideration, and therefore the Court DENIES

                                  16   Finjan’s request for reconsideration of the portion of the April 28 Order that strikes the

                                  17   replacement language for                     in the paragraphs cited in the April 28 Order.

                                  18                  2.      “Parameters to run the sample file or URL”
                                  19          Finjan next argues that the Court failed to consider facts and arguments concerning

                                  20   “parameters to run the sample file or URL,” the replacement language for                     and

                                  21                  Dkt. 626-4 at 9-12. Finjan acknowledges that the Court provided three reasons for

                                  22   granting Cisco’s motion regarding this replacement language: (1) Finjan sought but was

                                  23   previously denied permission to add                and                to its infringement

                                  24   contentions; (2) Finjan failed to show how the replacement language in the Operative Contentions

                                  25   is linked to the functionality now associated with that language in Dr. Medvidovic’s amended

                                  26   reports; and (3) the replacement language was used in the amended reports as a substitute for

                                  27   additional terms beyond                and                thus showing that the replacement

                                  28   language does not uniquely describe those items. Id. at 9 (citing Dkt. 582 at 12-13).
                                                                                        13
                                        Case 5:17-cv-00072-BLF Document 668
                                                                        662 Filed 06/17/20
                                                                                  06/11/20 Page 14 of 16




                                   1          Finjan argues that this ruling should be reconsidered for multiple reasons. Finjan first

                                   2   argues that some of the paragraphs that were struck “concern claims no longer at issue.” Dkt. 626-

                                   3   4 at 10. This does not establish that the Court’s ruling on the paragraphs that were struck requires

                                   4   reconsideration. Finjan also points to Paragraph 4331, one of the “representative” paragraphs

                                   5   identified by Cisco, and argues that its infringement contentions “squarely identify [‘parameters to

                                   6   run the sample file or URL’] as MPC.” Id. (citing Dkt. 491-5 at 35). This Court already

                                   7   addressed that argument, finding that “although similar language appears in [the] Operative

                                   8   Contentions … as with the replacement language for                     … Finjan has failed to show

                                   9   how that language in the Operative Contentions is linked to the functionality now associated with

                                  10   that language in Dr. Medvidovic’s amended reports.” Dkt. 582 at 13 (citing Dkt. 491-5 at 35).

                                  11          Finjan also argues that it “understands the issue to now be whether the replacement

                                  12   language from Finjan’s infringement contentions (in this case, ‘parameters to run the sample file
Northern District of California
 United States District Court




                                  13   or URL’) provides sufficient notice of the             and             functionalities.” Dkt. 626-4

                                  14   at 11. Finjan newly points to statements in Dr. Prakash’s expert report to argue that Cisco

                                  15   understood the “parameters” replacement language to refer to                  Id. at 11-12.

                                  16   However, the issue on Cisco’s motion to strike was always whether Finjan’s Operative

                                  17   Contentions disclosed that these “parameters” had the functionality now associated with them in

                                  18   Dr. Medvidovic’s amended reports. Finjan’s untimely citations to a general discussion by

                                  19   Dr. Prakash does not establish the necessary link between the Medvidovic reports and the

                                  20   Operative Contentions.

                                  21          Finjan also takes issue with the Court’s conclusion that the use of the “parameters”

                                  22   language as a replacement for items other than               and               showed that

                                  23   “parameters” language did not uniquely describe                and                 Id. at 11-12.

                                  24   Again, Finjan cites new evidence (Dr. Prakash’s report) that could have been cited in opposition to

                                  25   Cisco’s motion to strike, and that evidence in any event does not establish that Finjan disclosed the

                                  26   relevant functionality in its Operative Contentions. Finjan must do more than show references to

                                  27   “parameters” in its Operative Contentions that would “encompass                  and

                                  28   Id. at 12 (emphasis added). It must show that the Operative Contentions disclosed that
                                                                                        14
                                        Case 5:17-cv-00072-BLF Document 668
                                                                        662 Filed 06/17/20
                                                                                  06/11/20 Page 15 of 16




                                   1   “parameters to run the sample file or URL” had the same functionality now attributed to that term

                                   2   in the amended Medvidovic reports. See generally Dkt. 582 (“Finjan must show that it disclosed

                                   3   [the relevant infringement theory] in its Operative Contentions … It is not enough for Finjan to

                                   4   argue that the contentions did not expressly exclude such a theory.”) (emphasis in original).

                                   5   Finjan has failed to make that showing with respect to the replacement language for

                                   6   and

                                   7          Finally, Finjan takes issue with the Court’s conclusion that the “parameters” replacement

                                   8   language corresponds to theories that Finjan was previously denied permission to add to its

                                   9   infringement contentions. Id. Tellingly, Finjan does not dispute that it sought but was denied

                                  10   permission to add                and               to its infringement contentions. Instead, Finjan

                                  11   argues that the outcome of Cisco’s previous motion to strike infringement contentions “has no

                                  12   bearing on” the issues presented in Cisco’s motion to strike portions of Dr. Medvidovic’s amended
Northern District of California
 United States District Court




                                  13   reports. Id. However, this argument again ignores the long history of disputes over the

                                  14   infringement contentions and expert reports in this case, which gave rise to clear direction from

                                  15   Judge Freeman that “Finjan was, of course, prohibited from including in its expert reports the

                                  16   theories it sought but failed to add to its infringement contentions” by the previous contentions

                                  17   orders of Judge Freeman and the undersigned. Dkt. 397 at 3. This Court properly took into

                                  18   account Finjan’s violation of that directive as one factor supporting its decision to strike the

                                  19   replacement language for                 and

                                  20          Accordingly, Finjan has not demonstrated a manifest failure by the Court to consider

                                  21   material facts or dispositive legal arguments concerning replacement language for

                                  22   and                 nor has Finjan established any other grounds for reconsideration, and therefore

                                  23   the Court DENIES Finjan’s request for reconsideration of the portion of the April 28 Order that

                                  24   strikes the replacement language for               and               in the paragraphs cited in the

                                  25   April 28 Order and therefore the Court will not reconsider that portion of its April 28 Order.

                                  26   IV.    CONCLUSION
                                  27          Finjan has not demonstrated a “manifest failure by the Court to consider material facts or

                                  28   dispositive legal arguments which were presented to the Court before” it issued the April 28
                                                                                         15
                                        Case 5:17-cv-00072-BLF Document 668
                                                                        662 Filed 06/17/20
                                                                                  06/11/20 Page 16 of 16




                                   1   Order. The Court considered all material facts and legal arguments presented by Finjan. Finjan’s

                                   2   professed surprise or disagreement with the outcome does not warrant reconsideration of the

                                   3   Court’s ruling. Nor has Finjan demonstrated or even argued that there is a “material difference in

                                   4   fact or law” or “the emergence of new material facts or a change of law” that would warrant

                                   5   reconsideration. Accordingly, the Court DENIES Finjan’s motion for reconsideration of the April

                                   6   28 Order.

                                   7          SO ORDERED.

                                   8   Dated: June 11, 2020

                                   9

                                  10
                                                                                                   SUSAN VAN KEULEN
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       16
